Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues “Independent claim 1 recites displaying an indicator from a previous quantitative ultrasound examination, and performing another quantitative ultrasound examination, wherein the previous and other quantitative ultrasound examination comprise a same one of shear wave, strain, attenuation, elasticity or backscatter imaging as the quantitative ultrasound imaging quantifying the biomarker or the characteristic of the tissue of the patient from the detected ultrasound information. Kuroiwa and Mihailescu do not disclose these limitations. 
“As noted in the Office Action, Kuroiwa does not disclose shear wave, strain, attenuation, elasticity, or backscatter imaging as the quantitative ultrasound examination (pages 6 and 13). The Response to Arguments alleges that Doppler flow is quantitative ultrasound imaging. However, Doppler flow is a form of ultrasound detection, like B- mode, so provides merely an estimate of flow of blood cells. This is not quantitative ultrasound. Regardless, this direct measure of flow is not shear wave, strain, attenuation, elasticity, or backscatter imaging. Kuroiwa does not disclose use of an ROI indicator from a previous ultrasound examination of shear wave, strain, attenuation, elasticity, or backscatter imaging. 
“Mihailescu, paragraph 80, is cited for use of "backscatter imaging of tissue" in the context of scans from different times (paragraph 17). However, the backscatter of Mihailescu is not ultrasound backscatter imaging, is not a biomarker or characteristic of the tissue from detected ultrasound information, and is not quantitative ultrasound imaging. Mihailescu tracks a position and orientation of devices for surgery (paragraph 4). For example, a camera system is used to track the position and orientation of an ultrasound transducer during scanning (paragraph 12). Paragraphs 77-85 deal with the camera being used to track the probe position. Paragraph 80 teaches that the camera emits a signal that back-scatters (e.g., light). This physics-based optical imaging is not ultrasound-based backscatter imaging to quantify a characteristic of the tissue of the patient from detected ultrasound information. 
“Mihailescu does disclose using ultrasound information for elastometry (paragraphs 12, 17, 192, and 196). There is no indication of region of interest designations having to do with elastometry. Mihailescu does not provide for display of an indicator having to do with elasticity as the quantitative ultrasound imaging. If combined with Kuroiwa, there would be no display of an indicator from past quantitative elasticity imaging”.
The reference of Mihailescu has been removed and replaced with Hazard, which teaches shear wave imaging.
Regarding claim 13, Applicant argues “Independent claim 13 recites storing a quantitative ultrasound image including values for a quantitative ultrasound parameter, the quantitative ultrasound image being from quantitative ultrasound imaging quantifying the biomarker or characteristic of tissue from detected ultrasound information. 
“As noted for claim 1, Kuroiwa does not disclose quantitative ultrasound. The Response to Arguments alleges that Doppler flow is quantitative ultrasound imaging (Office Action dated March 15, 2022, page 13). However, Doppler flow is a form of ultrasound detection, like B-mode, so provides merely an estimate of flow of blood cells. This is not quantitative ultrasound. The Doppler process is one of detection (e.g., like B-mode detection). Doppler flow is the detected data, not quantification from detected ultrasound data. Further, Kuroiwa does not disclose shear wave, strain, attenuation, elasticity or backscatter imaging”.
Examiner upholds that Doppler imaging reads on the amended definition for quantitative ultrasound imaging introduced by the Applicant.  Doppler imaging measures a velocity of tissue; velocity fulfills the definition of a “characteristic” of tissue as required by the new definition.
Further regarding claim 13, Applicant argues “Claim 13 is allowable for another reason. Claim 13 recites storing an ultrasound image including a defined a region of interest and B-mode data outside the defined region of interest. Kuroiwa stores the position of the transducer probe based on a volume coordinate system (paragraphs 41, 52, and 55; see Figure 7A). For the ROI, a color Doppler scan is performed (paragraphs 30 and 56). The color Doppler data from the scan is stored (paragraphs 41 and 56). The B-mode data from the B-mode scan is also stored (paragraph 50). The position of the ROI is defined by angles of scan lines and depths (paragraph 30). This information may be used to guide placement of a later ROI (paragraph 95). Kuroiwa uses probe position and ROI definition to guide ROI placement in a later examination. Kuroiwa uses separate storage of different information and does not store an image that has an ROI in it. Kuroiwa does not store a quantitative ultrasound image including a defined region of interest and B-mode data outside the defined region of interest. 
“The Response to Arguments notes generation of an image with an ROI in it, citing ROI 300 in Figure 2 (Office Action dated March 15, 2022, page 14). However, Figure 2 shows a generated B-mode image with an ROI (paragraph 6), not what is stored. Figure 2 is provided to explain the definition of the ROI boundary and relative scan plane (paragraphs 29 and 30). Figure 2 is not described as being stored. The storage teaching provides for separate storage of information (paragraphs 41, 50, and 56), not storage of the image with the ROI”.
The language of the claim does not require that the region of interest is stored, only that the quantitative ultrasound image is stored and that the quantitative ultrasound image includes a region of interest.  Nevertheless, [0030] of Kuroiwa teaches that the ROI is considered position information in the color Doppler mode.  Paragraph [0041] states that both color Doppler data and position information are stored by the memory circuit 7.
Regarding claim 15, Applicant argues “Independent claim 15 recites that the image processor is configured to display, on a display, a pictogram of a patient body or body model indicating a relative position used in the previous instance of quantitative ultrasound imaging of a transducer to the patient. Kuroiwa, Hazard, and Zou do not disclose this limitation. 
“As noted in the Office Action, Kuroiwa does not disclose display of a pictogram of the patient body indicating a relative position of a transducer to the patient (Office Action dated March 15, 2022, page 10). Kuroiwa displays a wire frame representing the transducer 109, 110-1, 111-1, scan plane S, spectral Doppler beam 110-2, 111-2, and range gate || (see Figures 7A, 8, and 10; paragraphs 55, 68, and 83). These graphics are displayed with the volume image (paragraph 55) or on a B-mode image (paragraph 83). These frames are used to guide positioning of the transducer during a current examination (paragraphs 69-71). The current probe position is shown in the first examination (paragraph 55). For the subsequent examination, guide markers from the current and past are displayed (paragraph 67). The past guide marker is a probe outline, scan line, and range gate (Figure 8). In Kuroiwa, the pictogram is of the transducer, scan plane, beam, and gate locations. The scanning plane S being within or relative to the volume of the patient (paragraph 55) does not make the scan plane S a pictogram of the patient body. Kuroiwa does not disclose a pictogram of a patient body or body model indicating a relative position used in the previous instance of quantitative ultrasound imaging of a transducer to the patient. 
“Hazard uses a graphical representation to guide therapy (paragraphs 102-104). The graphical representation is shown in Figure 13 as a wire frame but described as a digital photograph (paragraph 104). The display of the probe 326 on the graphical representation is to indicate a current position of the probe with respect to the body to assist in therapy application (paragraphs 103-104). Hazard is concerned with current or on-going therapy so displays the graphical representation with probe position during therapy. Hazard is not concerned with providing a macro-indicator of probe position in previous imaging, so Hazard does not disclose a pictogram of a patient body or body model indicating a relative position used in the previous instance of quantitative ultrasound imaging of a transducer to the patient. 
“Zou uses 3D imaging so that different slices may be compared to a standard view to find the slice for this patient that represents the standard view (paragraph 37). A diagram of an image my be displayed (paragraph 89), including marking a position of a transverse section of a slice may be shown (paragraphs 320, 322, 323, and 351, Figure 19). The user may adjust the position of the reference lines for the transverse section (paragraph 333). Zou provides a head graphic showing section lines, but Zou does not disclose indicating a relative position used in a previous instance of quantitative ultrasound imaging of the transducer to the patient. 
“Kuroiwa, Hazard, and Zou further do not disclose that the pictogram of relative position of transducer to patient is a macro indicator without reference to a current position of the transducer to the patient for a current instance. Kuroiwa displays the past and current positions (see Figure 8), not a macro indicator showing transducer to patient without reference to a current position of the transducer to the patient. Hazard shows current information, not the relative position from the past without showing for the current. Zou provides correlation and shows lines for the sections, not the relative position from the past without showing for the current”.
Examiner asserts that Kuroiwa teaches the limitation in question.  Figure 8 and [0068]-[0069] teach that the transducer position from a previous examination is displayed as target probe marker 111-1.  In addition, the current probe marker 110-1 is also displayed on the volume image 108 to aid in guiding the user to the position of the probe in the previous examination.  The volume image 108 represents a body surface of the patient, and can be considered a pictogram of a patient body model.
Further regarding claim 15, Applicant argues “Claim 15 is allowable for another reason. Claim 15 recites that the image processor is configured to display an indication of difference between the previous instance with a current instance based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance. Kuroiwa, Hazard, and Zou do not disclose this limitation. 
“As noted in the Office Action, Kuroiwa does not disclose this limitation (Office Action dated March 15, 2022, page 10). Kuroiwa determines a degree of matching (paragraph 76). The match is between position information, such as matching of angles and/or distances (paragraph 76). The match is displayed to guide placement of the transducer (paragraphs 67 and 76). Kuroiwa relies on transducer, scan plane, and/or ROI information (e.g., paragraph 30) for matching, not correlation of data of images. Kuroiwa does not disclose an indicator of a difference between the previous instance with a current instance based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance. 
“As noted in the Office Action, Hazard does not disclose this limitation (Office Action dated March 15, 2022, page 10). Hazard guides current therapy using an indication of transduce position (paragraph 104), not an indicator of a difference between the previous instance with a current instance based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance. 
“Zou uses a similarity index to identify a section corresponding to a template or standard view (paragraphs 32 and 37). The similarity index may be a sum of absolute differences (paragraph 128), a correlation coefficient (paragraphs 129-130), or other measures of similarity (paragraph 131). Zou correlates to find one of various sections that is most similar to a standard. Zou does not display an indicator. Zou bases selection on the correlation of images but does not use the correlation for a difference between a previous instance and a current instance to provide an indicator”.
Examiner asserts that the combination of Kuroiwa and Zou teach this limitation.  Figure 8 displays the relative positions of the transducers from the previous and current examinations.  Additionally, [0076] teaches using a degree of matching to match positions of the transducers between examinations.  These methods, used either alone or in combination, provide enough information to the user to fully allow them to match transducer positions from the previous examination.  Kuroiwa teaches that the matching is based on transducer position; however, Zou teaches that matching can be performed based on the ultrasound data.  Zou can be combined with Kuroiwa to teach the full scope of the limitation.
Regarding claim 5, Applicant argues “Claim 5 recites displaying a body model of internal structure of a body and a transducer position relative to the body model. As noted for claim 15, Kuroiwa does not display a body model. The scan plane image is an image, not a body model. The markers being on the image does not make the image a body model. There is no modeling, just use of the image to display markers”.
Examiner upholds that an image can be considered a model with the inclusion of superimposed markers.  The inclusion of markers elevate the purpose of the image, from merely serving to visualize image data to serving as a representation of the body to locate, position, or orient supplementary imaging devices.
Regarding claim 6, Applicant argues “Claim 6 recites displaying a degree of similarity between ultrasound data of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination, and further comprising changing an ultrasound field of view to maximize the degree of similarity. As noted for claim 15, Kuroiwa matches based on angle and distance, not similarity between ultrasound data. Zou correlates between images, not ROIs”.
Examiner upholds this rejection.  Kuroiwa teaches in [0076] using a degree of matching to position the probe in the same position as the previous examination.  Paragraph [0095] teaches that this can be applied to ROIs.  Zou relates this to ultrasound data.
Regarding claim 11, Applicant argues “Claim 11 recites generating a quantitative ultrasound image showing values for a quantitative ultrasound parameter for the first anatomy. Kuroiwa uses B-mode and Doppler imaging, not quantitative ultrasound parameters”.
As stated above, Doppler imaging can still be considered quantitative ultrasound imaging.
Regarding claim 17, Applicant argues “Claim 17 recites that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the previous instance and in the current instance. Kuroiwa have a FOV and ROI, but do not correlate the ultrasound data from the FOV or ROI. Zou correlates between images but not the FOV or ROI (i.e., Zou correlates 2D sections from a 3D FOV with a standard 2D view, not correlating the 3D FOV with a 3D FOV)”.
Examiner upholds the use of Zou.  Paragraph [0041] teaches calculating the similarity index between ultrasound images.  These ultrasound images inherently have a field-of-view.  Additionally, Kuroiwa teaches images having ROIs, of which the method of Zou can be applied to these images.  Regardless, Examiner upholds the combination of Kuroiwa in view of Zou.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 06/07/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 & 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 states that the indicator for the position of the transducer used in the previous instance is “a macro indicator without reference to a current position of the transducer to the patient for a current instance”.  However, the specification does not describe what it means to be “without reference to a current position of the transducer to the patient for a current instance”.  This does not allow one having ordinary skill in the art to fully understand the invention.
Claims 17-20 depend from claim 15, and, therefore, inherit the deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 fails to differentiate between the transducer used in the previous instance and the current instance.  For example, the first instance of “a transducer” should state “a previously used transducer” or similar, and the second instance of “the transducer” should state “an active transducer” or similar.
Additionally, the intended interpretation of “without reference to a current position of the transducer to the patient for a current instance” is unclear.  It is not explicitly stated whether the indicator for the previous instance does not reference the position of the transducer for the current instance (i.e. an arrow indicating distance or direction to the position of the transducer for the current instance) or the overall image does not contain a marker for the current position of the transducer.  For the purposes of examination, either of these interpretations will read on the claim.
Claims 17-20 depend from claim 15, and, therefore, inherit the deficiencies of their parent claim.
Claim Rejections - 35 USC § 102
Rejections under 35 USC 102 have been withdrawn in response to applicant’s amendment filed 06/07/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Hazard (US 2010/0286520).
Regarding claim 1, Kuroiwa teaches a method for region of interest (ROI) positioning in quantitative ultrasound imaging quantifying a biomarker or characteristic of tissue from detected ultrasound information with an ultrasound scanner (ultrasound probe 4, [0019]), the method comprising:
displaying an indicator of the ROI (ROI guide marker, [0095]) for first anatomy of a patient from a previous quantitative ultrasound examination (past ultrasonic scan, [0095]), the indicator being different than a representation of the ROI (ROI 300, [0030]); and
performing another quantitative ultrasound examination (current ultrasonic scan, [0095]) with the ROI for this other quantitative ultrasound examination positioned on the first anatomy of the patient based, in part, on the indicator ([0095]).
Paragraph [0095] teaches using the ROI of the past ultrasonic scan to guide the positioning of the ROI for the current ultrasonic scan in order to perform the imaging procedure at identical positions.
However, Kuroiwa fails to disclose that the previous and other quantitative ultrasound examinations comprise shear wave imaging of tissue as the quantitative ultrasound imaging quantifying the biomarker or the characteristic of the tissue of the patient from the detected ultrasound information.
Hazard teaches that the previous (initial scan, [0084]) and other quantitative ultrasound examinations (second scan, [0085]) comprise shear wave imaging of tissue ([0083] & [0085]) quantifying a biomarker or a characteristic of the tissue of the patient from the detected ultrasound information.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa such that the previous and other quantitative ultrasound examinations comprise shear wave imaging of tissue as taught by Hazard.  As taught in [0083]-[0085] of Hazard, elastographic methods such as shear wave imaging can help differentiate tissues, as well as determine if a tissue has received an adequate amount of ultrasonic treatment.
Regarding claim 2, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying an image of the first anatomy from the previous quantitative ultrasound examination ([0042]), the image including a graphic for the ROI for the previous quantitative ultrasound examination (position of the scanning area used in a past ultrasonic scan, [0020]).
As stated in [0030], the scanning area and ROI are equivalent terms.
Regarding claim 3, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying as part of the other quantitative ultrasound examination, the indicator representing a transducer position relative to the patient from the previous quantitative ultrasound examination (position of the ultrasonic probe used in a past ultrasonic scan, [0020]), and the indicator being loaded from memory due to creation during the previous quantitative ultrasound examination ([0026]).
As stated in [0020], the first marker can be either one of or both of the position of the ultrasonic probe and the scanning area.
Regarding claim 4, Kuroiwa in view of Hazard teach the method of claim 1.
However, Kuroiwa fails to disclose displaying a pictogram of a patient body, a transducer position relative to the patient body, and one or more body markers on the patient body.
Hazard teaches (Figure 13) displaying a pictogram of a patient body (graphical representation 382 of a side-view of the body & graphical representation 384 of an anterior view of the body, [0103]), a transducer position relative to the patient body (graphical representation 380 of the probe 326, [0104]), and one or more body markers on the patient body (marker, [0107]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa to display a pictogram of a patient body, a transducer position relative to the patient body, and one or more body markers on the patient body as taught by Hazard.  These provide clear visual aids to the operator for navigating to and imaging the region of interest.
Regarding claim 5, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying a body model (volume image 108, [0055]) of internal structure of a body and a transducer position relative to the body model (S6, [0054]).
Regarding claim 7, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying the indicator as a direction of movement of a transducer probe ([0075]).
Regarding claim 8, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying information relating a transducer position (guide marker 110, [0074]) to the patient and then displaying a refinement (target guide marker 111, [0074]) based on a measure of similarity.
The position of the probe can be replicated between examinations by matching up the guide marker 110 with the target guide marker 111.  The degree of matching can also be monitored to help the operator correctly place the probe; the displayed value of matching will increase as the target position is approached, with 100% representing an identical probe placement.
Regarding claim 9, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches positioning a transducer probe relative to the patient by hand based on the indicator (S18, [0070]-[0071]).
Regarding claim 10, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that performing comprises performing with the ROI for the first anatomy of the other quantitative ultrasound examination at a location of maximum similarity with the ROI for the first anatomy of the previous quantitative ultrasound examination ([0095]).
Regarding claim 11, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches that performing comprises generating a quantitative ultrasound image ([0023]) showing values for a quantitative ultrasound parameter (three-dimensional medical-image data, [0025]) for the first anatomy.
Regarding claim 13, Kuroiwa teaches a method for region of interest (ROI) positioning in quantitative ultrasound imaging quantifying a biomarker or characteristic of tissue from detected ultrasound information with an ultrasound scanner (ultrasound probe 4, [0019]), the method comprising:
storing a quantitative ultrasound image (S3, [0050]) including a defined region of interest ([0020]), B-mode data outside the defined region of interest (Figure 2, [0030]), and values (Doppler spectrum data, [0023]) of a quantitative ultrasound parameter (flow velocity, [0003]);
receiving input (instruction, [0052]) of a relative position of a transducer probe to the patient (S5, [0052]), the relative position being for when the quantitative ultrasound image is generated ([0052]-[0053]); and
storing the relative position linked with the quantitative ultrasound image (S10, [0059]).
Figure 2 illustrates ROI 300 as well as B-mode data outside the ROI.
However, Kuroiwa fails to disclose that the quantitative ultrasound image is from quantitative ultrasound imaging as shear wave imaging quantifying the biomarker or characteristic of tissue from detected ultrasound information.
Hazard teaches that the quantitative ultrasound image is from quantitative ultrasound imaging as shear wave imaging quantifying a biomarker or characteristic of tissue from detected ultrasound information ([0083] & [0085]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa such that the quantitative ultrasound image is from quantitative ultrasound imaging as shear wave imaging quantifying a biomarker or characteristic of tissue from detected ultrasound information, as taught by Hazard.  As taught in [0083]-[0085] of Hazard, elastographic methods such as shear wave imaging can help differentiate tissues, as well as determine if a tissue has received an adequate amount of ultrasonic treatment.
Regarding claim 14, Kuroiwa in view of Hazard teach the method of claim 13.
However, Kuroiwa fails to disclose receiving user input on a pictogram of a patient body or a body model.
Hazard teaches receiving user input on a pictogram of a patient body or a body model ([0103]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa to receive user input on a pictogram of a patient body or a body model.  This allows the operator to keep track of any changes made during the procedure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Hazard, as applied to claim 1, above, in further view of Zou (US 2017/0367685).
Regarding claim 6, Kuroiwa in view of Hazard teach the method of claim 1, and Kuroiwa further teaches displaying a degree of similarity (degree of matching, [0076]), and changing an ultrasound field of view to maximize the degree of similarity ([0076] & [0095]).
However, Kuroiwa in view of Hazard fail to disclose displaying a degree of similarity between ultrasound data of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination.
Zou teaches measuring the degree of similarity (similarity index, [0041]) comprises comparing ultrasound data (image characteristic, [0041]) of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination ([0041]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa in view of Hazard such that the degree of similarity is obtained by comparing ultrasound data of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination as taught by Zou.  Comparing ultrasound data between the two examinations can ensure that the probe is precisely positioned in the same location.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Hazard, as applied to claim 1, above, in further view of Ribes (US 2016/0113632).
Regarding claim 12, Kuroiwa in view of Hazard teach the method of claim 1.
However, Kuroiwa in view of Hazard fail to disclose a time period between the previous and other quantitative ultrasound examination.
Ribes teaches that the previous quantitative ultrasound examination is separated by the other quantitative ultrasound examination by twelve hours or more ([0031]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined that the ultrasound examinations taught by Kuroiwa are separated by twelve hours or more as taught by Ribes.  Depending on the purpose of the ultrasound examination, this time frame can provide sufficient time to observe the results of a therapy administered in the first ultrasound examination or observe the changes undergone in a tissue to monitor disease progression.
Claims 15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Zou.
Regarding claims 15 & 17, Kuroiwa teaches a system (ultrasonic diagnostic apparatus 100, [0019]) for region of interest (ROI) positioning in quantitative ultrasound imaging quantifying a biomarker or characteristic of tissue from detected ultrasound information, the system comprising:
an image processor (central processing circuitry 1, [0019]) configured to assist positioning of the ROI over a same anatomy of a patient used in a previous instance of quantitative ultrasound imaging ([0095]) quantifying the biomarker or the characteristic of the tissue from detected ultrasound information, wherein the image processor is configured to display, on a display (display circuitry 8, [0019]) a pictogram of a patient body model (volume image 108, [0068]-[0069]) indicating a relative position used in the previous instance of quantitative ultrasound imaging of a transducer (target probe marker 111-1, [0068]-[0069]) to the patient as a macro indicator without reference to a current position of the transducer (current probe marker 110-1, [0068]-[0069]) to the patient for a current instance and to display an indication (degree of matching, [0076]) as a refinement indicator; and
As can be observed in Figure 8, the target probe marker 111-1 does not reference the position of the current probe marker 110-1.  Additionally, based on the teachings of [0076], the degree of matching can be used as the refinement indicator, as a higher degree of matching indicates a more precise alignment of the transducer.  Using this information alone, an operator can match the transducer position from the previous examination.
a display configured to display a current instance of quantitative ultrasound imaging of the same anatomy based on the position of the ROI (S13, [0063]).
However, Kuroiwa fails to disclose that the indication is based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance, and that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the previous instance and in the current instance.
Zou teaches that the indication is based on correlation (similarity index, [0041]) of ultrasound data (image characteristic, [0041]) of an image from the previous instance and ultrasound data of an image from the current instance ([0041]), and that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the previous instance and in the current instance ([0041]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa such that the indication is based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance, and that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the previous instance and in the current instance as taught by Zou.  Comparing ultrasound data between the ROIs of the two examinations can ensure that the probe is precisely positioned in the same location.
Regarding claim 18, Kuroiwa in view of Zou teach the system of claim 15, and Kuroiwa further teaches that the image processor is configured to display an indicator (arrow marker, [0075]) of a direction of movement of a transducer aligned with the same anatomy ([0075]).
Regarding claim 19, Kuroiwa in view of Zou teach the system of claim 15, and Kuroiwa further teaches that the image processor is configured to display a relative position of a transducer to the patient (S6, [0054]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Zou, as applied to claim 15, above, in further view of Yang (US 2015/0272550).
Regarding claim 20, Kuroiwa in view of Zou, teach the system of claim 15, and Kuroiwa further teaches that the display is configured to display an image from the current instance ([0063]) and an image all from the previous instance ([0050]) with quantities of quantitative ultrasound parameters for the ROI in both images being for the same anatomy ([0095]).
However, Kuroiwa in view of Zou fail to disclose that the two images are displayed simultaneously.
Yang teaches displaying a first and second image simultaneously ([0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the ability to simultaneously display multiple images as taught by Yang into the system taught by Kuroiwa in view of Hazard, in further view of Zou.  Upon completion of the second ultrasound examination, displaying images from both the previous and current examination would allow the operator to more easily visually identify any changes between the images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793